Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 10/5/2021. Claims 1, 3-4, 6-14, 21, 23-27 are pending. For the sake of compact prosecution, the examiner discussed amendments to claim 1 and allowable subject matter during an interview with Attorney Jun He on 2/10/2022. In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn. The ODP rejection over 10227312 and 10759769 are withdrawn in view of the T.D. filed and approved on 2/10/22. Claims 1, 3-4, 6-14, 23, 25, and 27 are allowed. Claims 21, 24, and 26 are cancelled.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jun He on 2/2/2022.
The application has been amended as follows: 
1. In claim 1, lines 53-56, after hyperinsulemia, DELETE “diabetic nephropathy, breast cancer, renal adenocarcinoma, brain cancer, neuroblastoma, lung cancer, intestinal cancer, pancreatic cancer, prostate cancer, atherosclerosis, polycystic kidney INSERT -- polycystic kidney disease, and diabetes mellitus --.
2. In claim 23, page 24 (final paragraph), after hyperinsulemia, DELETE “diabetic nephropathy, breast cancer, renal adenocarcinoma, brain cancer, neuroblastoma, lung cancer, intestinal cancer, pancreatic cancer, prostate cancer, atherosclerosis, polycystic kidney disease, renal hypertrophy, diabetes mellitus, rheumatoid arthritis, Crohn’s disease, asthma, sepsis, obesity, and Parkinson’s disease.” and  INSERT -- polycystic kidney disease, and diabetes mellitus --.
3. In claim 25, lines 55-58, after hyperinsulemia, DELETE “diabetic nephropathy, breast cancer, renal adenocarcinoma, brain cancer, neuroblastoma, lung cancer, intestinal cancer, pancreatic cancer, prostate cancer, atherosclerosis, polycystic kidney disease, renal hypertrophy, diabetes mellitus, rheumatoid arthritis, Crohn’s disease, asthma, sepsis, obesity, and Parkinson’s disease.” and  INSERT -- polycystic kidney disease, and diabetes mellitus --.

	4. DELETE claims 21, 24, and 26. 
		
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method of treating a glycolipid storage disease, hyperinsulemia, polycystic kidney disease, and diabetes mellitus comprising compounds in claim 1 is not taught or suggested by the prior art. Claim 1 is directed to a method of treating several specific . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAYLA SOROUSH/Primary Examiner, Art Unit 1627